  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA               )
                                       )       CRIMINAL ACTION NO.
     v.                                )           2:06cr71-MHT
                                       )               (WO)
BERNETTA LASHAY WILLIS                 )

                         OPINION AND ORDER

    It     is   ORDERED        that     defendant       Bernetta      Lashay

Willis’s    motions      to    modify       the    restitution       payment

schedule    pursuant     to     18    U.S.C.      § 3664(k)       (doc.    nos.

367, 372) are denied.

                                      ***

    The court will not reduce the ordered restitution

amount    at    this    time    because        Willis      has    failed     to

demonstrate        a     bona-fide           change         in      economic

circumstances      since      the     imposition      of    her    sentence.

See Cani v. United States, 331 F.3d 1210, 1215 16 (11th

Cir. 2003).

    Should Willis seek to challenge the amount of her

payment    under       the     Inmate       Financial       Responsibility

Program    (IFRP),      she     should       follow        the    Bureau     of
Prison’s   administrative    remedy    procedures.     To   the

extent she seeks to challenge the IFRP’s actions, she

also may file a petition under 28 U.S.C. § 2241 in the

federal     judicial        district     where       she    is

incarcerated--currently      the   Northern      District    of

Alabama.   See Rumsfeld v. Padilla, 542 U.S. 426 (2004).

    DONE, this the 15th day of November, 2019.

                                /s/ Myron H. Thompson
                             UNITED STATES DISTRICT JUDGE
